ORDER

PER CURIAM.
Appellant Lee S. Francis was found guilty after a jury trial of murder in the first degree and armed criminal action. He was sentenced to life without the possibility of parole for first degree murder, and to a consecutive life sentence for armed criminal action. On appeal, Francis asserts error in the admission of evidence that the victim obtained an order of protection against him and was afraid of him. Finding that Francis was not prejudiced by the admission of the evidence, the judgment is, therefore, affirmed. Rule 30.25(b).